DETAILED ACTION
This final action is in response to amendment filed on September 13, 2021. In this amendment, claims 1-20 are pending, with claims 1, 4, 13 and 20 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ arguments, with regards to claims 1-20, have been fully considered but they are not persuasive.
In the response filed September 13, 2021, applicant argues in substance that:
The cited references fail to disclose teach or suggest a method of operating a Kubernetes system wherein that allocation of the external network interface for use by the first Pod being unknown to a first Kubelet managing the first node and upon failure of the first Pod, changing allocation of the external network interface from the first Pod to the second Pod (remarks, pgs 9-11).
The examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Vayghan in view of Intel and further in view of Savage teaches the limitation above. In particular, Vayghan teaches a 
There is no reason to modify the system of the Vayghan reference as it already includes a monitoring function provided by a state controller component (remarks, pgs 13-14).
The examiner respectfully disagrees. Vayghan teaches an active Pod A [first Pod] and a standby Pod B [second Pod] (Fig. 5 and paragraphs 13-14). Vayghan does not explicitly teach operating the second Pod to monitor the operation of the first Pod for a first condition, said first condition being indicative of a failure of the first Pod. Savage 
Since the arguments above are not persuasive, other claims’ arguments that rely on the argument above are also not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vayghan et al. (WO 2020/152503, filed 24 January 2019), in view of Intel (NPL: Kubernetes and Container Bare Metal, published December 2018), and further in view of Savage, Ill et al. (US 2001/0009014, Pub. Date Jul. 19, 2001).
As per claim 1, Vayghan discloses a method of operating a Kubernetes system (Vayghan Fig. 5, Kubemetes system) comprising:
establishing, by the Kubernetes system (Vayghan Fig. 5, Kubemetes system), a first service (Vayghan Fig. 5, establish service 5), said first service including a first Pod (Vayghan Fig. 5, PodA 10a) located on a first node (Vayghan Fig. 5, Node1 11a) (Vayghan Fig. 5, PodB 10b) located on a second node (Vayghan Fig. 5, Node2 11b).
Vayghan does not explicitly disclose:
allocating by the Kubernetes system an external network interface including an Internet Protocol address for use by the first Pod to communicate with other entities, the allocation of said external network interface for use by the first Pod being unknown to a first Kubelet managing the first node; and
upon failure of the first Pod, changing allocation of the external network interface from the first Pod to the second Pod.
Intel teaches:
allocating by the Kubernetes system an external network interface (see Intel pg. 10, create network interface net0 for Kubernetes Pod) including an Internet Protocol address for use by the first Pod to communicate with other entities (see Intel pg. 18, net0 includes inet addr:10.56.217.171), the allocation of said external network interface for use by the first Pod being unknown to a first Kubelet managing the first node (see Intel pg. 7, Only information from the primary network interface (eth0) is returned to Kubernetes after all networking is configured for a pod. Any number of additional CNI plugins can then be used to create additional network interfaces [net0], but Kubernetes is not informed of the details related to those interfaces. This has the consequence that, while many network interfaces have been created and can be utilized within the pod, Kubernetes is not in a position to support services or security policy, for example, on those additional network interfaces (net0). [In paragraph 63 of application’s specification indicates that eth0 is known/visible to the kubelet of the node; net0 is an interface that is unknown/not visible to the kubelet and used when communicating with external entities]).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Vayghan in view of Intel for allocating by the Kubernetes system an external network interface including an Internet Protocol address for use by the first Pod to communicate with other entities, the allocation of said external network interface for use by the first Pod being unknown to a first Kubelet managing the first node.
One of ordinary skill in the art would have been motived because it offers the advantage of accelerating data plane networking (Intel pg. 10).
Vayghan-lntel does not explicitly disclose:
upon failure of the first Pod, changing allocation of the external network interface from the first Pod to the second Pod.
Savage teaches:
upon failure of first server, changing allocation of the external network interface from the first server to second server (see Savage Para. [0045], If any of the monitored heartbeats fail, standby server 110 triggers a switch over, Standby server 110 takes over the IP address previously owned by dispatch server 102).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Vayghan in view of Savage for upon failure of the first Pod, changing allocation of the external network interface from the first Pod to the second Pod.
One of ordinary skill in the art would have been motived because it offers the (Savage Para. [0045]).

As per claim 2, Vayghan-lntel-Savage discloses the method according to claim 2, as set forth above, Vayghan also disclose wherein the first Pod is an Active Pod (see Vayghan Fig. 5, label indicating PodA 10a is in active) and the second Pod is a Standby Pod (see Vayghan Fig. 5, label indicating PodB 10b is in standby), the Standby Pod becoming active upon detection of the failure of the first Pod (Vayghan Para. [0039], when the label indicating the high-availability state of the failed pod has a value indicative of an active state, reassigning, step 405, the label indicating the high-availability state of the healthy pod from standby to active).

As per claim 3, Vayghan-lntel-Savage discloses the method according to claim 2, as set forth above, Vayghan also disclose wherein the first node continues to function after the first Pod has failed (see Vayghan Para. [0008], host [node] continues to function for restarting failed pods; Vayghan Para. [0004], if a node hosting a pod crashes, the pod's controller reschedules the pod on another node).

As per claim 4, Vayghan discloses a method of operating a Kubernetes system (Vayghan Fig. 5, Kubemetes system) comprising:
establishing, by the Kubernetes system (Vayghan Fig. 5, Kubemetes system), a first service (Vayghan Fig. 5, establish service 5), said first service including a first Pod (Vayghan Fig. 5, PodA 10a) and a second Pod (Vayghan Fig. 5, PodB 10b), said (Vayghan Fig. 5, Node1 11a) and said second Pod being located on a second Kubernetes node of the Kubernetes system (Vayghan Fig. 5, Node2 11b), said establishing a first service including initializing said first Pod (see Vayghan Fig. 5, initialize PodA 10a) and initializing said second Pod (see Vayghan Fig. 5, initialize PodB 10b).
Vayghan does not explicitly disclose:
said initializing said first Pod including allocating by the Kubernetes system a first network interface of the Kubernetes system for use by the first Pod to communicate with entities within the Kubernetes system, said first network interface including a first Internet Protocol address, said allocation of the first network interface to the first Pod being known to a first Kubelet managing said first Kubernetes node;
after initialization of said first Pod allocating by the Kubernetes system a second network interface including a second Internet Protocol address for use by the first Pod, said allocation of said second network interface for use by the first Pod being unknown to the first Kubelet managing said first Kubernetes node, said second network interface being an external network interface;
upon failure of the first Pod, changing allocation of said second network interface from said first Pod to said second Pod.
Intel teaches:
said initializing said first Pod including allocating by the Kubernetes system a first network interface (see Intel pg. 7, configure and manage the primary network interface (eth0)) of the Kubernetes system for use by the first Pod to communicate with entities within the Kubernetes system (see Intel pg. 9, eth0 is used as the management interface for the pod, which allows that pod to communicate with any other pod within the Kubernetes cluster), said first network interface including a first Internet Protocol address (see Intel pg. 18, eth0 includes inet addr: 192.168.42.3), said allocation of the first network interface to the first Pod being known to a first Kubelet managing said first Kubernetes node (see Intel pg. 7, Only information from the primary network interface (eth0) is returned to Kubernetes after all networking is configured for a pod; see Intel pg. 9, diagram, eth0 is used as the management interface for the pod. [In paragraph 63 of application’s specification indicates that eth0 is known/visible to the kubelet of the node]);
after initialization of said first Pod allocating by the Kubernetes system a second network interface (see Intel pg. 10, create network interface net0 for Kubernetes Pod) including a second Internet Protocol address for use by the first Pod (see Intel pg. 18, net0 includes inet addr:10.56.217.171), said allocation of said second network interface for use by the first Pod being unknown to the first Kubelet managing said first Kubernetes node (see Intel pg. 7, Only information from the primary network interface (eth0) is returned to Kubernetes after all networking is configured for a pod. Any number of additional CNI plugins can then be used to create additional network interfaces [net0], but Kubernetes is not informed of the details related to those interfaces. This has the consequence that, while many network interfaces have been created and can be utilized within the pod, Kubernetes is not in a position to support services or security policy, for example, on those additional network interfaces (net0). [In paragraph 63 of application’s specification indicates that eth0 is known/visible to the kubelet of the node; net0 is an interface that is unknown/not visible to the kubelet and used when communicating with external entities]), said second network interface being an external network interface (see Intel pg. 18, network interface net0 includes inet addr:10.56.217.171).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Vayghan in view of Intel for said initializing said first Pod including allocating by the Kubemetes system a first network interface of the Kubernetes system for use by the first Pod to communicate with entities within the Kubernetes system, said first network interface including a first Internet Protocol address, said allocation of the first network interface to the first Pod being known to a first Kubelet managing said first Kubemetes node; after initialization of said first Pod allocating by the Kubernetes system a second network interface including a second Internet Protocol address for use by the first Pod, said allocation of said second network interface for use by the first Pod being unknown to the first Kubelet managing said first Kubernetes node, said second network interface being an external network interface.
One of ordinary skill in the art would have been motived because it offers the advantage of accelerating data plane networking (Intel pg. 10).
Vayghan-lntel does not explicitly disclose:
upon failure of the first Pod, changing allocation of said second network interface from said first Pod to said second Pod.
Savage teaches:
upon failure of first server, changing allocation of the external network interface from the first server to second server (see Savage Para. [0045], If any of the monitored heartbeats fail, standby server 110 triggers a switch over, Standby server 110 takes over the IP address previously owned by dispatch server 102).

One of ordinary skill in the art would have been motived because it offers the advantage of allowing operation of the system continues as if there were no interruption (Savage Para. [0045]).

Claim 13 is a system claim reciting similar subject matters to those recited in the method claim 4, and is rejected under similar rationale. Vayghan also discloses one or more processors (Vayghan Fig. 9, processing circuitry 960).

Claim 20 is a non-transitory computer readable medium claim reciting similar subject matters to those recited in the method claim 4, and is rejected under similar rationale. Vayghan also discloses non-transitory computer readable medium (see Vayghan pg. 19, non-transitory computer readable media).

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vayghan et al. (WO 2020/152503, filed 24 January 2019), in view of Intel (NPL: Kubernetes and Container Bare Metal, published December 2018), in view of Savage, Ill et al. (US 2001/0009014, Pub. Date Jul. 19, 2001) and further in view of Dice et al. (US 2020/0099961, filed Aug. 16, 2019).
As per claim 5, Vayghan-lntel-Savage discloses the method according to claim 
operating the first Pod in an active mode of operation (see Vayghan Fig. 5, label indicating PodA 10a is in active).
Vayghan does not explicitly disclose:
said operating the first Pod in an active mode of operation including providing services to entities and devices external to the Kubernetes system using the second network interface.
Dice teaches:
providing services to entities and devices external to the Kubernetes system using the second network interface (Dice Para. [0018], A container engine deploys these images on server network 16 or another host, the engines may be Kubernetes engines; Dice Para. [0019], Live video transcoding container 44 and API container 48 may be in communication user computers 52a, 52b and 52n through external communication network 50).
 It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Vayghan in view of Dice for said operating the first Pod in an active mode of operation including providing services to entities and devices external to the Kubernetes system using the second network interface.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing user computer to access service from container of Kubernetes system.

As per claim 6, Vayghan-lntel-Savage-Dice discloses the method according to claim 5, as set forth above, Vayghan also discloses further comprising:
operating the second Pod in a standby mode of operation (see Vayghan Fig. 5, label indicating PodB 10b is in  standby), including monitoring the operation of the first Pod for a first condition, said first condition being indicative of a failure of the first Pod (Vayghan Para. [0039], continuously monitoring, step 404, the pods state to detect failed pods).
Vayghan does not explicitly disclose:
said operating the second Pod in a standby mode of operation including operating the second Pod to monitor the operation of the first Pod for a first condition, said first condition being indicative of a failure of the first Pod.
Savage teaches:
operating second server to monitor the operation of first server for a first condition, said first condition being indicative of a failure of the first server (Savage Para. [0042], The role of standby dispatch server 110 is to monitor the health of dispatch server 102 and detect failures).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Vayghan in view of Savage for said operating the second Pod in a standby mode of operation including operating the second Pod to monitor the operation of the first Pod for a first condition, said first condition being indicative of a failure of the first Pod.
One of ordinary skill in the art would have been motived because it offers the advantage of triggering a switch over to continue providing service (see Savage Para. [0045]).

As per claim 7, Vayghan-lntel-Savage-Dice discloses the method according to claim 6, as set forth above, Vayghan does not explicitly disclose further comprising:
in response to the second Pod detecting the failure of the first Pod, initiating a migration procedure to change the allocation of said second network interface from said first Pod to said second Pod.
Savage teaches:
in response to second server detecting the failure of first server, initiating a migration procedure to change the allocation of said second network interface from said first server to said second server (see Savage Para. [0042], If any of the monitored heartbeats fail, standby server 110 triggers a switch over, Standby server 110 takes over the IP address previously owned by dispatch server 102).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Vayghan in view of Savage for in response to the second Pod detecting the failure of the first Pod, initiating a migration procedure to change the allocation of said second network interface from said first Pod to said second Pod.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing operation of the system continues as if there were no interruption (Savage Para. [0045]).

Claims 14-16 are system claims reciting similar subject matters to those recited .

Claims 8-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vayghan et al. (WO 2020/152503, filed 24 January 2019), in view of Intel (NPL: Kubernetes and Container Bare Metal, published December 2018), in view of Savage, Ill et al. (US 2001/0009014, Pub. Date Jul. 19, 2001), in view of Dice et al. (US 2020/0099961, filed Aug. 16, 2019), and further in view of Nakajima et al. (US 2005/0286510, Pub. Date Jul. 19, 2001).
As per claim 8, Vayghan-lntel-Savage-Dice discloses the method according to claim 7, as set forth above, Vayghan-Intel-Savage also discloses wherein said migration procedure to change the allocation of said second network interface from said first Pod to said second Pod (see Savage Para. [0042], If any of the monitored heartbeats fail, standby server 110 triggers a switch over, Standby server 110 takes over the IP address previously owned by dispatch server 102; Vayghan Fig. 5, PodA 10a, PodB 10b; see Intel pg. 18, network interface net0 includes inet addr:10.56.217.171) includes:
requesting by standby server that IP address be taken over by the standby server (see Savage Para. [0045], when active dispatch server fails, standby server triggers a switch over. Then Standby server uses reflection through serial connection to disable the port of switch and takes over the IP address previously owned by active dispatch server).
However, Vayghan-lntel-Savage does not explicitly disclose: 
communicating from the second Pod a first request to delete or de-allocate the 
requesting by the second Pod that the second network interface be allocated to the second Pod after receiving a confirmation at the second Pod that the second network interface has been deleted or de-allocated from being allocated to the first Pod.
Nakajima teaches:
communicating from second server a request to delete or de-allocate IP address from being allocated to first server (Nakajima Para. [0074], LNS (2) notifies the DNS server (7-1) of the domain name of the host (H-1), and issues a request for deleting the IP address "11.11.11.1" corresponding to the domain name in the DNS server (7-1)); and
receiving a confirmation at the second server that IP address has been deleted or de-allocated from being allocated to the first server (Nakajima Para. [0075], Upon receipt of the deletion request, the DNS server (7-1) deletes the received user domain name, and the IP address data which has been registered in correspondence to this user domain name based on RFC1035 of IETF (step P9), and returns a deletion response message indicative of the completion of the deletion to LNS (2)).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Vayghan in view of Nakajima for communicating from the second Pod a first request to delete or de-allocate the second network interface from being allocated to the first Pod; and requesting by the second Pod that the second network interface be allocated to the second Pod after receiving a confirmation at the second Pod that the second network interface has been deleted or 
One of ordinary skill in the art would have been motived because it offers the advantage of improving reliability of communications (Nakajima Para. [0015]).

As per claim 9, Vayghan-lntel-Savage-Dice-Nakajima discloses the method according to claim 8, as set forth above, Vayghan-lntel-Dice-Nakajima discloses further comprising:
switching from a standby mode of operation to an active mode of operation  (Vayghan Para. [0039], when the label indicating the high availability state of the failed pod has a value indicative of an active state, reassigning, step 405, the label indicating the high-availability state of the healthy pod from standby to active);
Vayghan does not explicitly disclose:
switching by the second Pod from a standby mode of operation to an active mode of operation after receiving notice at the second Pod that the second network interface has been allocated to the second Pod, said active mode of operation including providing services to entities and devices external to the Kubernetes system using the second network interface.
Savage teaches:
switching by the second server from a standby mode of operation to an active mode of operation after receiving notice at the second server that network interface has been allocated to the second server (Savage Para. [0045], Standby server 110 uses reflection through serial connection 111 to disable the port of switch 105 by which the main dispatch ports of both servers 102 and 110 are connected to the network, and takes over the IP address previously owned by dispatch server 102. Once this is done, standby dispatch server 110 stops executing the standby service and commences operation as the active dispatch server).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Vayghan in view of Savage for switching by the second Pod from a standby mode of operation to an active mode of operation after receiving notice at the second Pod that the second network interface has been allocated to the second Pod.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing operation of the system continues as if there were no interruption (Savage Para. [0045]).
Vayghan-Savage does not explicitly disclose:
said active mode of operation including providing services to entities and devices external to the Kubernetes system using the second network interface.
Dice teaches:
providing services to entities and devices external to the Kubemetes system using the second network interface (Dice Para. [0018], A container engine deploys these images on server network 16 or another host, the engines may be Kubernetes engines; Dice Para. [0019], Live video transcoding container 44 and API container 48 may be in communication user computers 52a, 52b and 52n through external communication network 50). 
It would been obvious to one of ordinary skill in the art before the effective filling 
One of ordinary skill in the art would have been motived because it offers the advantage of allowing user computer to access service from container of Kubernetes system.

As per claim 10, Vayghan-lntel-Savage-Dice-Nakajima discloses the method according to claim 9, as set forth above, Vayghan also discloses prior to change active status from said first Pod to said second Pod, messages received from client to said Kubernetes system are communicated to said first Pod (see Vayghan Fig. 5, PodA 10a is in active; PodB 10b is in standby; Vayghan Para. [0049], PodA is now the active pod and provides service to the clients and periodically stores the state for each client in its own storage area within PV1. Note that PodB does not receive any requests and therefore stores nothing in the PV (same for PodC)); and
after change active status from said first Pod to said second Pod, messages received from client to said Kubernetes system are communicated to said second Pod (see Vayghan Fig. 7, PodB 10b is in active; Vayghan Para. [0050], PodA's service state becomes not ready, the State Controller updates the "role" label of PodB to "Active" so it is added to the endpoints list of the service; Vayghan Para. [0010], If PodA 10a fails, Kubernetes removes it from the endpoints list of the "myService" service 5 to avoid directing requests to the failed pod).
Vayghan does not explicitly disclose:

wherein after said migration of said second network interface from said first Pod to said second Pod, messages received at said second network interface Internet Protocol address from entities and devices external to said Kubernetes system.
Savage teaches:
migration of said second network interface from said first Pod to said second Pod (see Savage Para. [0045], Standby server 110 takes over the IP address previously owned by dispatch server 102. Once this is done, standby dispatch server 110 stops executing the standby service and commences operation as the active dispatch server).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Vayghan in view of Savage for migration of said second network interface from said first Pod to said second Pod.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing operation of the system continues as if there were no interruption (Savage Para. [0045]).
Vayghan-Savage does not explicitly disclose:
messages received at said second network interface Internet Protocol address from entities and devices external to said Kubernetes system.
Dice teaches:
messages received at network interface Internet Protocol address from entities (see Dice Para. [0018], A container engine deploys these images on server network 16 or another host, the engines may be Kubernetes engines; see Dice Para. [0019], Live video transcoding container 44 and API container 48 may be in communication user computers 52a, 52b and 52n through external communication network 50).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Vayghan in view of Dice for providing services to entities and devices external to the Kubernetes system using the second network interface.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing user computer to access service from container of Kubernetes system.

Claims 17-18 are system claims reciting similar subject matters to those recited in the method claims 8-9 respectively, and are rejected under similar rationale.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vayghan et al. (WO 2020/152503, filed 24 January 2019), in view of Intel (NPL: Kubernetes and Container Bare Metal, published December 2018), in view of Savage, Ill et al. (US 2001/0009014, Pub. Date Jul. 19, 2001), in view of Dice et al. (US 2020/0099961, filed Aug. 16, 2019), in view of Nakajima et al. (US 2005/0286510, Pub. Date Jul. 19, 2001) and further in view of lnamdar et al. (US 2020/0112487, Filed Oct. 5, 2018).
As per claim 11, Vayghan-lntel-Savage-Dice-Nakajima discloses the method according to claim 10, as set forth above, Vayghan also discloses wherein said first Pod and said second Pod of the first service provide services in response to requests when operating in an active mode of operation (Vayghan Para. [0034], request is delivered to the active pod; Vayghan Para. [0049], PodA is now the active pod and provides service to the clients).
Vayghan does not explicitly disclose:
wherein said first service is a Session Border Controller service; and 
wherein said first Pod and said second Pod of the first service provide Session Border Controller services in response to requests when operating in an active mode of operation.
lnamdar teaches:
first service is a Session Border Controller service (see lnamdar Para. [0059], the containerized environment 400 can include a Session Border Controller (SBC) service 406); and 
the first service provide Session Border Controller services (see lnamdar Para. [0059], the containerized environment 400 can include a Session Border Controller (SBC) service 406).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Vayghan in view of lnamdar for wherein said first service is a Session Border Controller service; and wherein said first Pod and said second Pod of the first service provide Session Border Controller services in response to requests when operating in an active mode of operation.


Claim 19 is a system claim reciting similar subject matters to those recited in the method claim 11, and is rejected under similar rationale.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vayghan et al. (WO 2020/152503, filed 24 January 2019), in view of Intel (NPL: Kubernetes and Container Bare Metal, published December 2018), in view of Savage, Ill et al. (US 2001/0009014, Pub. Date Jul. 19, 2001), in view of Dice et al. (US 2020/0099961, filed Aug. 16, 2019), in view of Nakajima et al. (US 2005/0286510, Pub. Date Jul. 19, 2001) and further in view of Wang et al. (CN 109743261 A, Date Published 2019-05-10).
As per claim 12, Vayghan-lntel-Savage-Dice-Nakajima discloses the method according to claim 10, as set forth above, Vayghan does not explicitly disclose:
establishing on said first node a first Interface Cleanup Service Pod;
establishing on said second node a second Interface Cleanup Service Pod; and
wherein said communicating from the second Pod a first request to delete or deallocate the second network interface from being allocated to the first Pod includes communicating said request to delete or de-allocate the second network interface from 
communicating, by the second Interface Cleanup Service Pod, a second request from the second Interface Cleanup Service Pod on the second node to the first Interface Cleanup Service Pod on the first node in response to receiving at the second Interface Cleanup Service Pod the first request to delete or de-allocate the second network interface from being allocated to the first Pod, said second request being based on said first request and specifying the second network interface to be deleted or de-allocated. 
Wang teaches:
establishing Interface Cleanup Service Pod (see Wang pg. 2 at 2.3.1, service for cleaning work of Pod network).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Vayghan in view of Wang for establishing on said first node a first Interface Cleanup Service Pod; and establishing on said second node a second Interface Cleanup Service Pod.
 One of ordinary skill in the art would have been motived because it offers the advantage of providing dynamic adjustment to IP address of Kubernetes system (see Wang pg. 2 at 2.3.1).
Vayghan-Wang does not explicitly disclose:
wherein said communicating from the second Pod a first request to delete or deallocate the second network interface from being allocated to the first Pod includes communicating said request to delete or de-allocate the second network interface from 
communicating, by the second Interface Cleanup Service Pod, a second request from the second Interface Cleanup Service Pod on the second node to the first Interface Cleanup Service Pod on the first node in response to receiving at the second Interface Cleanup Service Pod the first request to delete or de-allocate the second network interface from being allocated to the first Pod, said second request being based on said first request and specifying the second network interface to be deleted or de-allocated.
Nakajima teaches:
communicating from second server a first request to delete or deallocate the second network interface from being allocated to first server includes communicating said request to delete or de-allocate the second network interface from
being allocated to the first server from the second server (see Nakajima Para. [0074], LNS (2) generating a request for deleting the IP address "11.11.11.1" corresponding to the domain name in the DNS server (7-1)); and
communicating a second request from the second server to the first server  in response to receiving the first request to delete or de-allocate the second network interface from being allocated to the first server (Nakajima Para. [0074], LNS (2) notifies the DNS server (7-1) of the domain name of the host (H-1), and issues a request for deleting the IP address "11.11.11.1" corresponding to the domain name in the DNS server (7-1)), said second request being based on said first request and specifying the second network interface to be deleted or de-allocated (see Nakajima Para. [0074], LNS (2) generating and issues a request for deleting the IP address "11.11.11.1" corresponding to the domain name in the DNS server (7-1)).
	It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Vayghan in view of Nakajima for said communicating from the second Pod a first request to delete or de- allocate the second network interface from being allocated to the first Pod includes communicating said request to delete or de-allocate the second network interface from being allocated to the first Pod from the second Pod to the second Interface Cleanup Service Pod; and communicating, by the second Interface Cleanup Service Pod, a second request from the second Interface Cleanup Service Pod on the second node to the first Interface Cleanup Service Pod on the first node in response to receiving at the second Interface Cleanup Service Pod the first request to delete or de-allocate the second network interface from being allocated to the first Pod, said second request being based on said first request and specifying the second network interface to be deleted or de-allocated. 
One of ordinary skill in the art would have been motived because it offers the advantage of improving reliability of communications (Nakajima Para. [0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berenberg (US 10812366) System And Method For Deploying, Scaling And Managing Network Endpoint Groups In Cloud Computing Environment;
Madhayyan et al. (US 20180048716) Datapath Triggered On-Demand NFV Service Activation;
Hashmi (US 11025483) Fault Tolerant Virtual Private Network Endpoint Node;
Kusumoto (US 20180239678) Redundancy Configuration System, Switching System, And Information Processing System.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453